Maximum Income Partners, Inc. v Webber (2018 NY Slip Op 00694)





Maximum Income Partners, Inc. v Webber


2018 NY Slip Op 00694


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND CURRAN, JJ.


139 CA 17-00822

[*1]MAXIMUM INCOME PARTNERS, INC., PLAINTIFF-APPELLANT,
vCARL E. WEBBER, ET AL., DEFENDANTS, MARIO CURCIO AND NICOLE CURCIO, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


SILVER & FELDMAN, ROCHESTER (MICHAEL A. ROSENHOUSE OF COUNSEL), FOR PLAINTIFF-APPELLANT.
PHETERSON SPATORICO LLP, ROCHESTER (DERRICK A. SPATORICO OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Monroe County (Richard A. Dollinger, A.J.), entered August 1, 2016. The judgment denied the motion of plaintiff for summary judgment and granted the cross motion of defendants-respondents for summary judgment declaring, inter alia, the priority of liens. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court